NO. 07-03-0506-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                               DECEMBER 16, 2003
                         ______________________________

                             IN RE: BETTY ANN NEWBY,

                                               Relator
                        _______________________________

                   Original Proceeding — Memorandum Opinion
                       ________________________________

Before QUINN, REAVIS, and CAMPBELL, JJ.

      Pending before the court is the petition of Betty Ann Newby for a writ of mandamus.

She asks this court to set aside an order of the Hon. Lee Waters, 223rd District Court,

denying her motion to recuse the Hon. Jack Young, who was assigned to sit in the 84th

District Court. She also requests that we nullify Judge Young’s orders denying her plea to

the jurisdiction of the court and granting the motion of Moser Investment to foreclose on

property of the estate of George Ralph Newby, Jr. We deny the petition.

      Each request of Newby is founded upon the contention that Judge Waters was

prohibited from deciding her motion to recuse Judge Young. According to Newby, he was

so prohibited because she objected to the assignment, by the regional administrative

judge, of Judge Waters to hear the motion. And, because Judge Waters was barred from

ruling on the motion, his order denying it as well as the orders issued by Judge Young
thereafter (i.e. those denying the plea to the jurisdiction of the court and allowing the

foreclosure) were purportedly void. We disagree.

         Newby acknowledges, in her petition, that Judge Waters is a duly elected, active

district court judge. Because he is, his assignment to hear the motion to recuse is not

subject to objection. TEX . GOV. CODE ANN . §74.053(e) (Vernon Supp. 2004) (stating that

an “active judge assigned under this chapter is not subject to an objection”). Accordingly,

the foundation underlying each of her arguments is non-existent, and they must fail.1

         Accordingly, we deny the petition for writ of mandamus. 2



                                                                Brian Quinn
                                                                  Justice




         1
         To the exten t Newby sugg ests that Judg e W aters was also s ubje ct to recusal because he was not
elected by the vo ters o f Hu tchins on C oun ty, Tex as, w e no te that statute perm its the assignm ent of active
judges to sit in districts other than those for which they were electe d. T EX . G O V . C ODE A N N . §§74.052 (Vernon
1998) & 74.054 (Vernon Supp. 2004). So, this suggestion is also baseless.

         2
          Because we d eny the petition fo r writ of m and am us, N ewb y’s m otions to recuse the Hon. John T.
Boyd, sitting by assignment in this court, and for leave to proceed in form a pauperis are d enied as m oot.

                                                          2